Title: To James Madison from William Ellery, 16 November 1804
From: Ellery, William
To: Madison, James


Sir,Newport Novemr. 16th. 1804
The confidence I reposed in you the last session of Congress I have found, as I expected, was well placed.
One favour conferred encourages the receiver, on a like occasion, to request another.

The eager pursuit of Offices has not abated in this State. It has become so ardent as to excite bitter dissentions among the competitors, their adherents, and expectants.
Amidst this contest and competition I am not unapprehensive of danger. Did I not know that truth is always affected and frequently distorted by the medium through which it passes I should rely on the communication already made through you to the President, and not trouble you with this application; but there are persons who will stick at nothing to accomplish their purpose, and by misrepresentations men of the acutest discernment may be deceived; and they to whom no charge of improper conduct, or of any unfaithfulness in Office can be justly imputed, be irreparably injured.
In this exposed situation permit me again to resort to your benevolence, and to request your influence with the President for my continuance in office. You are the only person in whom I have confided, and to whom I have written on this subject. While I esteem it an honour to be obliged by a —— there are from whom I would not chuse to receive a favour. There is a gentleman who honoured me with his acquaintance when I was in Congress at New York and he was Governor, and who I think would be disposed to use his influence with the President in my behalf. I mean the late Governor Clinton. If he should be at Washington, and it should not be disagreeable to you I could wish you to communicate to him my situation, and in my name to request his kind offices.
If it should not be perfectly agreeable, I shall regret this paragraph, and beg that it may pass for nothing.
The competitors for the Office of Collector of the Customs for the District of Newport are, as I am informed, Christopher Ellery Esqe. now Senator in Congress, Constant Taber Esqe. and a William Nichols. The first is the son of my youngest brother who died when he was a lad. From our relationship, and other considerations he cannot I presume be opposed to my continuance in Office. Indeed he has said so. The second needs not any Office for a support. He is possessed of an handsom fortune, has no children, and only a wife to maintain. The last is by no means qualified to discharge the duties of a Collr. of the Customs. Besides these there may be others; for the Seekers of Office are many.
I presume it will not be thought improper to have mentioned the names of some who are said to be competitors for the office I now hold. To the requests I have made I must add these. Be pleased, Sir, to accept of my sincere gratitude for the favours you have conferred upon me, and to permit me to hope for a continuance of them. I am with great respect and esteem Sir, yr. obliged humble servt.
Wm. Ellery
 